       Case 1:20-cv-10617-WGY Document 29-1 Filed 03/31/20 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


  MARIA ALEJANDRA CELIMEN SAVINO,
  et al.,                                              No. 20-cv-10617-WGY
               Plaintiffs,

         v.

  THOMAS HODGSON, et. al.,
              Defendants.


 DECLARATION OF AMICUS CURIAE CORRECTIONS EXPERT RICK RAEMISCH

       I, Rick F. Raemisch, state as follows:

       1.      I believe that the unprecedented health crisis created by the COVID-19 pandemic

makes it imperative for those of us with experience in prison system management to volunteer

our expertise to help.

       2.      I have decades of experience in criminal justice. In 2013, I was appointed to be

the Executive Director of the Colorado Department of Corrections. I worked on an array of

projects that required a deep understanding of the system as a whole.

       3.      As part of that work, I identified ways to make substantial changes in the use of

restrictive housing, in which individuals were kept for 22 hours or more each day for weeks and

months on end. By 2016, the Department had reformed its practices and no person was held for

more than fifteen days in such confinement.

       4.      Before becoming the head of the Colorado Department, I had served from 2007 to

2011 as the Secretary of the Wisconsin Department of Corrections. Again, I was charged with

managing the entire system, and again I brought about significant reforms, including ways to

reduce population density.




                                                - 1-
       Case 1:20-cv-10617-WGY Document 29-1 Filed 03/31/20 Page 2 of 11



       5.       In addition, I have significant experience in law enforcement. I served as the

elected sheriff of Dane County, Wisconsin from 1990 to 1997.

       6.       I hold a J.D. awarded cum laude by the University of Wisconsin School of Law. I

have worked as a prosecutor, both as an Assistant United States Attorney for the Western District

of Wisconsin and as an Assistant District Attorney in Dane County, Wisconsin.

       7.       In light of my experience, I have been asked to contribute my expertise in many

venues. In 2014, I testified on corrections matters before a United States Senate Subcommittee.

       8.       Soon thereafter, I served as a member of the United States Delegation to the

United Nations convenings in Cape Town and Vienna tasked with revising the hundreds of

standards for the treatment of prisoners that were adopted by the United Nations in 2015 and are

known as the Nelson Mandela Rules.

       9.       Because of my work, I have been invited to participate in numerous forums on

corrections law and policy, including at Yale Law School, New York University Law School, the

John Jay College of Criminal Justice, and the Ninth Circuit.

       10.      My colleagues in corrections have recognized my work. I have received the

2018 International Corrections and Prisons Association (ICPA) Head of State Award, the 2017

Association of State Correctional Administrators Tom Clements Award, and the 2016 National

Alliance on Mental Illness Sam Cochran Award, among others. In addition, in 2018, Governing

(which is an organization that speaks for state and local officials) named me as one of the top ten

public officials in the country. I am grateful for this recognition and, as I understand it, I am the

only American to have received the ICPA Head of State Award. Attached as Exhibit 1 is a copy

of my resume.




                                               - 2-
       Case 1:20-cv-10617-WGY Document 29-1 Filed 03/31/20 Page 3 of 11



        11.     I consider myself a strong advocate of law and order. I am submitting this amicus

curiae statement due to my grave concern about the lack of attention many governors and state

legislators are paying to the effects of the virus. COVID-19 will have terrible impacts if officials

do not release those prisoners who will not jeopardize the safety of their communities. Officials

can identify significant numbers of prisoners for release to allow for social distancing.

        12.     My concern is about the well-being of inmates, of staff, and the communities to

which they return. While elected officials and public health experts are pleading for citizens to

stay home and “flatten the curve,” the changes underway thus far in prisons are hardly sufficient

to make that flattening possible. My concerns are so serious that I feel that it is incumbent upon

me to volunteer my knowledge as a correctional expert. I understand that the Plaintiffs’

Emergency Motion to Modify Population Reduction Order is currently pending. I believe that

my expertise can assist in reaching a resolution that will protect the health and safety of all of us.

        13.     Based on my experience in correctional administration, I firmly believe that rather

than waiting for the adjudication of time-consuming lawsuits raising constitutional claims of

medical deliberate indifference, and rather than waiting for corrections professionals to attempt

to deal with this viral pandemic on their own by trying to contain infections through lockdowns,

governors and state legislators must work today to assist corrections in releasing non-violent

inmates.

        14.     Only by immediately releasing non-violent inmates can governors and state

legislators prevent the devastating consequences to corrections staff, inmates, and the

communities where prisons are located that will result when – not if – infections enter these

facilities. Due to the rapid spread of this deadly virus, it is too late to debate and too late to




                                                - 3-
        Case 1:20-cv-10617-WGY Document 29-1 Filed 03/31/20 Page 4 of 11



litigate. Indeed, it may be too late for some states to develop a release plan. For most states,

however, there is a short window in which to act.

        15.     In most states and the federal system, given current population levels, social

distancing in detention and prisons facilities is not feasible. Large dining rooms, dormitories,

and cells with multiple bunks are all settings in which distancing is extremely difficult if not

impossible. Even in super-maximum-security prisons, where inmates are isolated, staff has

body-to-body contact with them when they are moved, including when they are taken to receive

medical treatment.

        16.     Many state correctional systems also have significant shortages of correctional

officers and medical staff, whose ability to respond to the urgent needs of inmates is taxed even

at the best of times, without a deadly virus tearing through the facility and sickening both

inmates and staff (and reducing staffing levels further). Staff and training may also be problems

in the federal system, depending on the facility.

        17.     Crowded conditions, staff shortages, and a rapidly spreading virus are a recipe for

disaster.

        18.     Many prisons across the nation are located in small communities with small

health care facilities that are not equipped to handle large-scale public health crises. In addition

to the interests of the inmates, it is vital for public officials to consider the impact that outbreaks

in prisons will have on correctional staff and these communities from which they come. Staff

will become infected, transmit the virus to their families, and spread it within these small

communities.

        19.     If governors and state legislators are serious about “flattening the curve,” inmates

need to be released to allow for social distancing in prisons, ensure that medical staff have fewer




                                                - 4-
       Case 1:20-cv-10617-WGY Document 29-1 Filed 03/31/20 Page 5 of 11



inmates to treat in the event of an outbreak, and create the space to effectively quarantine those

who do become infected.

       20.     Provisions of law already authorize these releases in many states. In

circumstances such as this, many governors have the authority to grant reprieves.

       21.     In some states, for example North Dakota, directors of corrections have the

authority to determine placement of inmates and can provide placements in appropriate instances

in community or other facilities.

       22.     If necessary, “prison without walls” statutes could quickly be passed with

bipartisan support; these provisions would allow corrections officials to release non-violent

offenders on monitors.

       23.      Executive orders or legislation may also enable parole and pardon boards to act

more quickly and identify people to move outside of prison.

       24.     Many inmates can be supervised safely in the community. When I led the

Department of Corrections in Wisconsin, I asked the warden of a medium-security facility,

“With proper supervision, how many of these inmates could be released?” She immediately

replied, “All of them.” Of course, there will be exceptions, including those inmates for whom a

residential placement is not available.

       25.     Public safety is always the first priority in the corrections business, but public

safety also includes protecting staff and our communities from a deadly virus by doing

everything we can to keep our prisons medically safe and prevent them from becoming

incubators of infection.

       26.     The most medically vulnerable inmates should be prioritized for release,

including those who are elderly and those with health issues that put them at higher risk of




                                              - 5-
       Case 1:20-cv-10617-WGY Document 29-1 Filed 03/31/20 Page 6 of 11



serious illness or death from COVID-19. But more inmates than these must be released, so that

appropriate social distancing can be implemented.

       27.     If populations in prisons and other detention facilities are rapidly reduced, it will

become possible to transfer the inmates who remain incarcerated between facilities to reduce

density. For example, most states have minimum security facilities that house those inmates who

have little remaining time on their sentences and generally pose little risk to the community. If

they are released, the space in these prisons can be used to house higher-security inmates at a

greater distance.

       28.     Full prisons are factories of disease by their very nature. This virus will consume

prisons across the country unless immediate steps are taken by governors and state legislators to

assist corrections officials in releasing inmates. The results of outbreaks in full prisons – to

prison staff, inmates, and the communities they are housed in – will be devastating.

       29.     I declare that this statement is my best understanding of how to respond in this

difficult and challenging time. I have not been retained by anyone to make this statement nor

have I received any compensation to do so. If I can be of further service to this Court or to the

parties involved, I am willing to do so.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

March 31, 2020.



                                               Rick Raemisch
                                               Waunakee, Wisconsin




                                               - 6-
Case 1:20-cv-10617-WGY Document 29-1 Filed 03/31/20 Page 7 of 11




                     Exhibit 1
  Case 1:20-cv-10617-WGY Document 29-1 Filed 03/31/20 Page 8 of 11


                           RICK F. RAEMISCH
EDUCATION

  Legal - Juris Doctorate/Cum Laude; University of Wisconsin Law School, 1984-1988.

  Undergraduate - Bachelor of Science in Political Science, Minor in Public Administration;
  University of Wisconsin-Stevens Point, 1971-1975.

EXPERIENCE

  Independent Corrections Consultant                                              2019 - Present

  Colorado Department of Corrections, Colorado Springs CO
  Executive Director                                                           July 2013 - 2019
  Oversee, for the Governor of the State of Colorado, the largest Cabinet agency responsible for
  over 20,000 inmates and 10,000 parolees. The Colorado Department of Corrections has
  approximately 6000 employees and a budget of 808 million dollars.

  Madison College, Madison WI
  Dean-School of Human and Protective Services                                        2011 - 2013
  Provide leadership, design, organization, delivery, supervision, assessment and fiscal
  management for the programs within the School of Human and Protective Services. This
  includes overseeing the programs in Emergency Medical Services, Criminal Justice, Fire,
  Human Services, and Early Childcare Education.

  Wisconsin Department of Corrections, Madison WI
  Secretary                                                                        2007 - 2011
  Oversee, for the Governor of Wisconsin, the largest Cabinet agency responsible for over
  22,000 inmates, over 73,000 probation and/or parolees, and approximately 1000 juveniles in
  institutions or on supervision.

  Deputy Secretary                                                             2005 - 2007
  Manage a workforce of 10,000 employees with oversight of an approximate one billion dollar
  budget.

  Division Administrator                                                       2003 - 2004
  Manage a work force of over 1800 employees with oversight of 68,000 probation and parolees.

  Wisconsin Tax Appeals Commission, Madison WI
  Commissioner                                                                      2002 - 2003
  Decide tax appeal issues before the Tax Appeals Commission.
Case 1:20-cv-10617-WGY Document 29-1 Filed 03/31/20 Page 9 of 11

                                           Page 2 of 4
KNK Holdings, LLC, Cambridge WI
General Counsel                                                                   2000 - 2002
Provided general counsel for commercial developers, including; land acquisitions, drafting
developer agreements, operating agreements, working with governmental units for various
permits, and giving routine legal advice on a day to day basis.

Martin Security, Inc., Madison WI
Vice President                                                                      1997 - 2000
Manage a security workforce of over 150 employees with operations in three states. Duties
also included performing legal work for the business, consultations in the area of security,
employee policies, and consulting for the Gunta Law Office (Milwaukee) in the area of sexual
harassment and law enforcement related issues.

Dane County Wisconsin, Madison WI
Sheriff                                                                       1990 - 1997
Manage a workforce of over 400 employees with a budget of approximately 30 million
dollars. Elected for four terms.

U.S. Attorney’s Office, Madison WI
Assistant U.S. Attorney                                                           1989 - 1990
Assigned as a federal drug prosecutor to investigate and prosecute complex federal controlled
substance violations cases.

Dane County District Attorney’s Office, Madison WI
Assistant District Attorney                                                         1988 - 1989
Assigned to the Misdemeanor and Traffic Unit with a caseload of over 400.

Circuit Court Branch I, Madison WI
Judicial Internship                                                                        1987
Legal research, primarily in civil cases, drafting court orders, and decisions.

Dane County Sheriff’s Office, Madison WI
Detective                                                                             1981 - 1988
Investigation of narcotic and vice offenses, including extensive undercover work, organizing
and directing complex controlled substance violations, directing drug related homicide
investigations, and other drug-related violent crimes, drafting search warrants, criminal
complaints and warrants, and civil forfeitures, assisting the District Attorney’s Office in
preparing cases for trial, and assisting the prosecutor during trial.

Deputy Sheriff                                                                      1976 - 1980
Enforcement of the Wisconsin State Statutes, primarily in the area of criminal law.
 Case 1:20-cv-10617-WGY Document 29-1 Filed 03/31/20 Page 10 of 11

                                          Page 3 of 4
AWARDS

  v   International Corrections and Prison Association Head of State Award: awarded for both
      national and international progressive corrections reforms, 2018
  v   Named one of top ten public officials in the nation by Governing, 2018.
  v   Association of State Correctional Administrators Tom Clements Award: awarded annually
      to a member who displays innovation and achievement as a leader in the corrections
      profession, 2017.
  v   National Alliance on Mental Illness Sam Chochran Award: outstanding work in
      implementing widespread reforms in the use of solitary confinement in Colorado prisons,
      2016.
  v   Luan Gilbert Award: outstanding contributions in domestic violence intervention and
      prevention, 1995.
  v   Attorney General’s Wisconsin Law Enforcement Executive of the Year, 1996.
  v   Voted one of Madison’s most 25 influential people by Madison Magazine, 1994.
  v   International Narcotics Officers Association Commendation: outstanding service in the
      field of narcotics enforcement, 1989.
  v   Madison South Beltline Optimist Club - Law Enforcement Officer of the Year, 1988.
  v   Madison Police Department Commendation: outstanding service to the community, 1988.
  v   University of Wisconsin Law School - George Young Memorial Award: outstanding
      contribution to the law school community, 1988.
  v   Dane County Humane Society Commendation: initiating and directing an investigation
      which led to Wisconsin’s first felony dog fighting conviction, 1983.
  v   Dane County Board of Supervisors - Outstanding Service Award: arranging and
      purchasing a large quantity of cocaine from a defendant and apprehending the defendant
      in the State of Florida after he had escaped from the Dane County Jail, 1981.

MEMBERSHIPS

  CURRENT
  Ø Retired Member, Wisconsin State Bar, 1988 - present.
  Ø Association of State Correctional Administrators
    §  Co-chair, Racial Disparity Committee, 2013 - present.
    §  Co-chair, Tom Clements Award Committee, 2015 - present.
    §  Member, Information Sharing Committee, 2015 - present.
    §  Member, Mental Health Subcommittee, 2014 - present.
    §  Member, Policy, Resolutions, Legislation and Legal Issues Committee, 2013 - present.
    §  Member, Prison Rape Elimination Act (PREA) Committee, 2013 - present.
    §  Member, Program and Training Committee, 2015 - present.
    §  Member, Restrictive Housing Committee, 2013 - present.
    §  Member, Reentry and Community Corrections Committee, 2013 - present.
    §  Member, Research and Best Practices Committee, 2013 - present.

  PREVIOUS
  Ø Member, Governor’s Advisory Council on Community Corrections, 2013 - 2019.
  Ø Member, Governor’s Executive Clemency Advisory Board, 2013 - 2019.
  Ø Member, Colorado Criminal and Juvenile Justice Commission, 2013 - 2019.
  Ø Member, Executive Board - Colorado’s Integrated Criminal Justice Information System,
    2013 - 2019.
 Case 1:20-cv-10617-WGY Document 29-1 Filed 03/31/20 Page 11 of 11

                                           Page 4 of 4
  Ø Member, Vera Institute of Justice - Advisory Council to the Safe Alternative to Segregation
    Initiative, 2015.
  Ø Co-Chair, American Correctional Association Restrictive Housing Ad-hoc Subcommittee,
    2014 - present.
  Ø Association of State Correctional Administrators
    §   Co-chair, Racial Disparity Committee, 2008-2011.
    §   Member, Program and Training Committee, 2008-2011.
    §   Member, Legal Issues Committee, 2007-2011.
    §   Member, Reentry Committee, 2007-2011.
  Ø Member, Governor’s State Advisory Council on Early Childhood Education and Care,
    2008-2011.
  Ø Member, Governor’s Council on Workforce Investment, 2007-2011.
  Ø Member, Educational Approval Board, 2003-2011.
  Ø Member, Dane County Drug Treatment Court, 1996-1997.
  Ø Member, Judicial Courtroom Security Committee, 1990-1997.
  Ø Member, Dane County Domestic Abuse Task Force, 1990 to 1997.
  Ø Member, Attorney General’s Advisory Committee on Juvenile Justice, 1994.
  Ø Member, Commission on Sensitive Crimes Coordinated Community Response Task Force,
    1992-1997.
  Ø Member, Governor’s Gang Violence Prevention Council, 1995.
  Ø Member, Governor’s Council on Domestic Abuse, 1992-1995.
  Ø Past President, Badger State Sheriff’s Association, 1994-1995.

PUBLICATIONS

  à   Restrictive Housing: Taking the Lead, Corrections Today Guest Editorial March/April
      2015.
  à   Opening the Steel Door, Corrections Managers’ Report, April/May 2014.
  à   My Night in Solitary Confinement, New York Times Op-Ed Contributor, February 2014.
  à   Cops in Court, copyright 1992, a training manual used throughout Wisconsin to prepare
      police officers for courtroom testimony.
